



Exhibit 10.45


FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 20, 2016 (the “Fourth Amendment Date”), is by and among (a)
ALIMERA SCIENCES LIMITED, a company registered under the laws of England and
Wales under company number 08018355 and having its registered office at Royal
Pavilion, Wellesley Road, Aldershot, Hampshire, United Kingdom, GU11 1PZ
(“Borrower”), (b) the several banks and other financial institutions or entities
from time to time parties to this Loan Agreement (as defined below)
(collectively, referred to as “Lender”), and (c) HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent for itself and
Lender (in such capacity, the “Agent”).
WHEREAS, Borrower, Lender and the Agent are parties to a certain Loan and
Security Agreement, dated as of April 24, 2014, as amended by a certain First
Amendment to Loan and Security Agreement dated as of November 2, 2015, as
further amended by a certain Second Amendment to Loan and Security Agreement
dated as of March 14, 2016, and as further amended by a certain Third Amendment
to Loan and Security Agreed dated as of May 26, 2016 (as the same has been and
may from time to time be further amended, modified, supplemented, restated or
amended and restated in accordance with its terms, the “Loan Agreement”); and
WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Agent, Borrower
and Lender desire to amend the Loan Agreement as provided herein.
NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    Defined Terms. Terms not otherwise defined herein which are defined in the
Loan Agreement shall have the same respective meanings herein as therein.
2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, as of the Fourth Amendment
Date, the Loan Agreement is hereby amended as follows:
(a)    The Loan Agreement shall be amended by deleting Recital A thereof in its
entirety and inserting in lieu thereof the following:
“    A.    Borrower has requested Lender to make available to Borrower term
loans (each a “Term Loan Advance” and collectively, the “Term Loan Advances”) in
an aggregate principal amount of up to Forty-Five Million Dollars
($45,000,000.00) (the “Maximum Term Loan Amount”); and”
(b)    The Loan Agreement is hereby amended by inserting the following new
definitions to each appear alphabetically in Section 1.1 thereof:
“    “Adjusted EBITDA” means, as calculated on a consolidated basis for the
Consolidated Group, (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) non-cash stock
compensation expense, plus (f) to the extent deducted in the calculation of Net
Income, non-realized losses from foreign currency exchange transactions, minus


1

--------------------------------------------------------------------------------




(g) to the extent included in the calculation of Net Income, non-realized gains
from foreign currency exchange transactions, plus (h) to the extent included in
the calculation of Net Income, losses from the change in fair value of
derivative warrant liability, minus (i) to the extent included in the
calculation of Net Income, gains from the change in fair value of derivative
warrant liability.”
“    “Adjusted EBITDA Letter Agreement” means that certain letter agreement
among Agent, Lender and Borrower regarding the Adjusted EBITDA required pursuant
to Section 7.16(b), dated as of the Fourth Amendment Date, as may from time to
time be amended, modified, supplemented, restated or amended and restated in
accordance with the terms of this Agreement.”
“    “Adjusted EBITDA Required Amount” means, with respect to any date of
determination, the amount of Adjusted EBITDA for the six-month period ending on
such date of determination set forth in the Adjusted EBITDA Letter Agreement.”
“    “Fourth Amendment Date” means October 20, 2016.”
“    “Fourth Draw Period” means the period commencing upon the Fourth Draw
Period Availability Event and ending on the earlier to occur of (a) December 31,
2017, and (b) an Event of Default.”
“    “Fourth Draw Period Availability Event” means the occurrence of all of the
following: (a) Borrower delivering to Agent and Lender evidence reasonably
acceptable to each of Agent and Lender that the Consolidated Group has achieved
net revenue from sales of Borrower Products in an aggregate amount greater than
or equal to Fifteen Million Dollars ($15,000,000.00) during any three month
period ending on the last day of any calendar month after the Fourth Amendment
Date, (b) no Event of Default having at any time occurred or having been
continuing after the Fourth Amendment Date, and (c) Lender having made to
Borrower a Term Loan Advance in an amount equal to Five Million Dollars
($5,000,000.00) during the Third Draw Period.”
“    “Interest Expense” means, for any fiscal period, interest expense of the
Consolidated Group (whether cash or non-cash) determined in accordance with GAAP
for the relevant period ending on such date, including, in any event, interest
expense with respect to any Term Loan Advance and other Indebtedness of any
member of the Consolidated Group, including, without limitation or duplication,
all commissions, discounts, or related amortization and other fees and charges
with respect to letters of credit and bankers’ acceptance financing and the net
costs associated with interest rate swap, cap, and similar arrangements, and the
interest portion of any deferred payment obligation (including leases of all
types).”
“    “Liquidity Reduction Beginning Measurement Date” means the first day of the
first month of the three consecutive calendar months in which Borrower has
achieved positive Adjusted EBITDA, on a trailing three (3) month basis, that
immediately precede the Minimum Required Liquidity Reduction Period Commencement
Date.”


2

--------------------------------------------------------------------------------




“    “Minimum Required Liquidity Amount” means Twenty-Five Million Dollars
($25,000,000.00), of which at least Twelve Million Five Hundred Thousand Dollars
($12,500,000.00) shall be in the form of unrestricted and unencumbered cash,
provided, however, that during the Minimum Required Liquidity Reduction Period
only, the Minimum Required Liquidity Amount shall be Twenty Million Dollars
($20,000,000.00), of which at least Ten Million Dollars ($10,000,000.00) shall
be in the form of unrestricted and unencumbered cash.”
“    “Minimum Required Liquidity Reduction Period” means the period commencing
upon the Minimum Required Liquidity Reduction Period Commencement Date and
terminating upon the earlier to occur of (a) the Minimum Required Liquidity
Reduction Period Termination Date, and (b) the occurrence or during the
continuance of an Event of Default.”
“    “Minimum Required Liquidity Reduction Period Commencement Date” is the date
on which both Agent and Lender have determined in writing in the sole discretion
of each that the Consolidated Group has achieved positive Adjusted EBITDA on a
trailing three (3) month basis for three (3) consecutive three-month periods
each ending on the last day of a calendar month that is after the Fourth
Amendment Date.”
“    “Minimum Required Liquidity Reduction Period Termination Date” is (a) at
all times through and including the date that is six (6) months after the
Minimum Required Liquidity Reduction Period Commencement Date, the earlier to
occur of (i) the Consolidated Group failing to maintain, as of any date of
determination, positive net Adjusted EBITDA for the period (A) commencing upon
the Liquidity Reduction Beginning Measurement Date, and (B) ending on such date
of determination, and (ii) the Consolidated Group failing to maintain Adjusted
EBITDA of at least ($1,500,000) for any three-month period ending on the last
day of a calendar month, and (b) as of the date that is six (6) months after the
Minimum Required Liquidity Reduction Period Commencement Date, and at all times
thereafter, the occurrence of Borrower failing to maintain positive three (3)
month Adjusted EBITDA for any three-month period ending on the last day of a
calendar month.”

“    “Net Income” means, as calculated on a consolidated basis for the
Consolidated Group for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of the Consolidated Group for such
period taken as a single accounting period.”
“    “Net Revenue Monthly Required Amount” means (a) with respect to the month
ending August 31, 2016 and each calendar month prior thereto, the amount that is
ninety percent (90.0%) of the actual net revenues of the Consolidated Group from
the sale of Borrower Products achieved during such month, and (b) with respect
to the month ending September 30, 2016 and each calendar month thereafter,
seventy percent (70.0%) of the amount of net revenues of the Consolidated Group
from the sale of Borrower Products projected for such month in the Plan.”


3

--------------------------------------------------------------------------------




“    “Net Revenue Required Amount” means, with respect to any trailing six-month
period, the lesser of (a) the sum of the Net Revenue Monthly Required Amount for
each calendar month occurring during such trailing six-month period, and (b)
Thirty Million Dollars ($30,000,000.00).”
“    “PIK Interest” shall have the meaning assigned to such term in Section
2.1(c)(ii).”
“    “PIK Interest Rate” means one percent (1.0%).”
“    “Tested Month” means each calendar month other than a calendar month in
which both (a) the Consolidated Group maintains Liquidity at all times during
such calendar month of not less than Thirty-Five Million Dollars
($35,000,000.00) at all times during such month, and (b) no Event of Default has
occurred or is continuing at any time during such calendar month.”
“    “Third Draw Period” means the period commencing upon the occurrence of the
Third Draw Period Availability Event, and ending on the earlier to occur of (a)
June 30, 2017, and (b) an Event of Default.”
“    “Third Draw Period Availability Event” means the occurrence of both of the
following: (a) Borrower delivering to Agent and Lender evidence reasonably
acceptable to each of Agent and Lender that the Consolidated Group has achieved
net revenue from sales of Borrower Products in an aggregate amount greater than
or equal to Twelve Million Dollars ($12,000,000.00) during any three month
period ending on the last day of any calendar month after the Fourth Amendment
Date, and (b) no Event of Default having at any time occurred or having been
continuing after the Fourth Amendment Date.”
(c)    The Loan Agreement is hereby amended by deleting the following terms and
their definitions from Section 1.1 thereof in their entirety and inserting in
lieu thereof the following:
“    “Amortization Date” means December 1, 2018.”
“    “Loan Documents” means this Agreement, the Notes, the ACH Authorization,
the Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, the Warrant, the Debenture, the Alimera US Guaranty, the AS C.V.
Guaranty, the Alimera Sciences B.V. Guaranty, the Alimera US Security Agreement,
the Deed of Disclosed Pledge of Receivables, the Adjusted EBITDA Letter
Agreement, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.”
“    “Term Loan Interest Rate” means for any day, a floating per annum rate
equal to: (a) prior to the Fourth Amendment Date, the greater of (i) ten and
nine-tenths of one percent (10.90%), and (ii) the sum of (A) ten and nine-tenths
of one percent (10.90%), plus (B) the Prime Rate minus three and one-quarter of
one percent (3.25%), and (b) on and after the Fourth Amendment Date, the greater
of (i) eleven percent (11.0%), and (ii) an amount equal to (A) eleven


4

--------------------------------------------------------------------------------




percent (11.0%), plus (B) the Prime Rate, minus (C) three and one-half of one
percent (3.50%). The Term Loan Interest Rate will change from time to time on
the day the Prime Rate changes.”
“    “Term Loan Maturity Date” means November 1, 2020.”
(d)    The Loan Agreement is hereby amended by amending and restating Section
2.1(a) thereof as follows:
“    (a)    Advances. Lender has made, and Borrower has drawn, Term Loan
Advances in the original principal amount of Thirty-Five Million Dollars
($35,000,000), which Term Loan Advances are outstanding as of the Fourth
Amendment Date. Subject to the terms and conditions of this Agreement, Borrower
may request a Term Loan Advance: (i) one (1) time during the Third Draw Period,
in the principal amount of Five Million Dollars ($5,000,000.00), and (ii) one
(1) time during the Fourth Draw Period, in the principal amount of Five Million
Dollars ($5,000,000.00), provided that no Lender shall be required to make a
Term Loan Advance exceeding its Term Loan Commitment with respect to any above
date or draw period. The aggregate principal amount of all Term Loan Advances
shall not exceed the Maximum Term Loan Amount. Proceeds of any Advance shall be
deposited into an account that is subject to a perfected security interest in
favor of Agent perfected by an Account Control Agreement.”
(e)    The Loan Agreement is hereby amended by amending and restating Section
2.1(c) thereof as follows:
“    (c)    Interest.
(i)    Cash Interest. In addition to PIK Interest, the principal balance of each
Term Loan Advance (including, for the avoidance of doubt, any PIK Interest added
to principal pursuant to Section 2.1(c)(ii)) shall bear interest thereon from
such Advance Date at the Term Loan Interest Rate based on a year consisting of
360 days, with interest computed daily based on the actual number of days
elapsed. The Term Loan Interest Rate will float and change on the day the Prime
Rate changes from time to time; and
(ii)     PIK Interest. In addition to interest accrued pursuant to Section
2.1(c)(i) at the Term Loan Interest Rate, commencing on the Fourth Amendment
Date, the principal balance of each Term Loan Advance shall bear “payment-in
kind” interest at the PIK Interest Rate based on a year consisting of 360 days,
with interest computed daily based on the actual number of days elapsed (“PIK
Interest”), which PIK Interest shall be added to the outstanding principal
balance so as to increase the outstanding principal balance of the Term Loan
Advance on each payment date for such Term Loan Advance and which amount shall
be payable when the aggregate outstanding principal amount of the Term Loan
Advance is payable in accordance with Section 2.1(d) or otherwise hereunder.”
(f)    The Loan Agreement is hereby amended by amending and restating Section
2.1(d) thereof as follows:
“    (d)    Payment. Borrower will pay interest (other than PIK Interest) on
each Term Loan Advance on the first Business Day of each calendar month,


5

--------------------------------------------------------------------------------




beginning the calendar month after its Advance Date. Borrower shall repay the
aggregate outstanding principal balance of the Term Loan Advances on the day
immediately preceding the Amortization Date (excluding all accrued PIK Interest
added to such principal balance prior to such date), in equal monthly
installments of principal and interest (mortgage style) beginning on the
Amortization Date and continuing on the first Business Day of each calendar
month thereafter until the Term Loan Maturity Date. The entire Term Loan
principal balance (including all accrued PIK Interest added to the principal
balances set forth in Section 2.1(c)(ii)) and all accrued but unpaid interest
hereunder shall be due and payable on the Term Loan Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the Borrower’s account as authorized on the ACH Authorization
(i) on each payment date of all periodic obligations payable to Lender under
each Term Loan Advance and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender in connection with Section 11.11 of this Agreement. Once repaid,
a Term Loan Advance or any portion thereof may not be reborrowed. All payments
from Borrower or any other Consolidated Group member to Agent and/or Lender with
respect to the Secured Obligations shall be made in US Dollars and all Secured
Obligations shall be deemed payable in US Dollars.”
(g)    The second (2nd) sentence of Section 2.2 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:
“If a court of competent jurisdiction shall finally determine that Borrower has
actually paid to Lender an amount of interest in excess of the amount that would
have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by
Borrower shall be applied as follows: first, to the payment of the Secured
Obligations consisting of the outstanding principal of the Term Loan Advances
(including any accrued PIK Interest added to the principal balance); second,
after all principal is repaid, to the payment of Lender’s accrued interest,
costs, expenses, reasonable professional fees and any other Secured Obligations;
and third, after all Secured Obligations are repaid, the excess (if any) shall
be refunded to Borrower.”
(h)    The first (1st) sentence of Section 2.4 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:
“At its option upon at least five (5) Business Days prior notice to Agent,
Borrower may prepay all or any portion of the outstanding Advances by paying the
entire principal balance (or such portion thereof), and all accrued and unpaid
interest with respect to the principal balance being prepaid thereon, together
with a prepayment charge equal to the following percentage of the principal
amount of the Term Loan Advance being prepaid (including any accrued PIK
Interest added to the principal balance that is prepaid): (a) if such amounts
are prepaid in any of the first twelve (12) months following the Fourth
Amendment Date, three percent (3.0%); (b) if such amounts are prepaid after
twelve (12) months but prior to twenty-four (24) months following the Fourth
Amendment Date, two percent (2.0%); and (c) if such amounts are prepaid at any
time thereafter, one percent (1.0%) (each, a “Prepayment Charge”).”


6

--------------------------------------------------------------------------------




(i)    Section 7.1 of the Loan Agreement shall be amended by deleting the
following text appearing at the end of subsection (e) thereof: “; and”, deleting
the following text appearing at the end of subsection (f) thereof: “.”, and
inserting in lieu thereof the following text: “; and”, and inserting the
following new subsection (g) thereof to appear immediately after the existing
subsection (f) thereof: “(g) as soon as practicable (and in any event within
fourteen (14) days) after the end of each calendar month, a report showing
agings of accounts receivable and accounts payable.”
(j)    Section 7.16 of the Loan Agreement (Financial Covenants) is hereby
amended and restated in its entirety to read as follows:
“    7.16    Financial Covenants.
(a)    Net Revenue. Commencing on October 31, 2016, and at all times thereafter,
the Consolidated Group shall have achieved net revenues from sales of Borrower
Products for the six-month period ending on the date of determination, tested
monthly at the end of each Tested Month, in an amount greater than or equal to
the Net Revenue Required Amount.
(b)    Adjusted EBITDA. The Consolidated Group shall have achieved Adjusted
EBITDA for the immediately preceding six-month period, tested monthly at the end
of each Tested Month, in an amount greater than or equal to the Adjusted EBITDA
Required Amount.


(c)    Commencing on the Fourth Amendment Date and at all times thereafter, the
Consolidated Group shall at all times (to be tested at all times) maintain
Liquidity of not less than the Minimum Required Liquidity Amount.”
(k)    The Compliance Certificate appearing as Exhibit F to the Loan Agreement
is hereby amended and restated in its entirety with the Compliance Certificate
appearing as Exhibit A hereto.
(l)    Schedule 1.1 is hereby amended and restated in its entirety with the
Schedule 1.1 appearing as Exhibit B hereto.
3.    Conditions to Effectiveness. Agent, Lender and Borrower agree that this
Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Agent and
Lender:
(a)    Agent and Lender shall have received a fully-executed counterpart of this
Amendment signed by Borrower, that certain Warrant Agreement dated as of the
Fourth Amendment Date (the “Additional Warrant”) signed by Alimera Sciences,
Inc., a Delaware corporation (“Alimera US”), and the fully-executed Adjusted
EBITDA Letter Agreement;
(b)    As of the Fourth Amendment Date, no fact or condition exists that would
(or would, with the passage of time, the giving of notice, or both) constitute
an Event of Default;


7

--------------------------------------------------------------------------------




(c)    The Agent shall have received certified resolutions of Borrower’s board
of directors and an authorized person of each Guarantor evidencing approval of
this Amendment and Alimera US’s board of directors evidencing approval of this
Amendment and the Additional Warrant;
(d)    Agent shall have received the Acknowledgement of Amendment and
Reaffirmation of Guaranty and Grant of Security substantially in the form
attached hereto as Exhibit C;
(e)    Borrower’s payment to Agent, for the ratable benefit of Lenders, of a
fully-earned, non-refundable facility charge in an amount equal to Three Hundred
Thirty-Seven Thousand Five Hundred Dollars ($337,500.00); and
(f)    Borrower shall have paid all reasonable and documented out-of-pocket fees
and expenses incurred by the Agent and Lender in connection with this Amendment,
including, but not limited to, all legal fees and expenses, payable pursuant to
Section 11.11 of the Loan Agreement.
4.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lender as follows:
(a)    Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement are true and
correct in all material respects on and as of the Fourth Amendment Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.
(b)    Authority, Etc. The execution and delivery by Borrower of this Amendment
and the Additional Warrant and the performance by Borrower of all of its
agreements and obligations under the Loan Agreement, the Warrant and the other
Loan Documents, as amended hereby, are within the corporate or limited liability
company authority, as applicable, of Borrower and have been duly authorized by
all necessary corporate action on the part of Borrower. With respect to
Borrower, the execution and delivery by Borrower of this Amendment and the
Additional Warrant does not and will not require any registration with, consent
or approval of, or notice to any Person (including any governmental authority).
(c)    Enforceability of Obligations. This Amendment, the Additional Warrant,
the Loan Agreement, the Warrant and the other Loan Documents, as amended hereby,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium, general equitable
principles or other laws relating to or affecting generally the enforcement of,
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
(d)    No Default. Immediately after giving effect to this Amendment (i) no fact
or condition exists that would (or would, with the passage of time, the giving
of notice, or both) constitute an Event of Default, and (ii) no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.


8

--------------------------------------------------------------------------------




5.    Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment or the Additional
Warrant shall in any way prejudice, impair or effect any rights or remedies of
Lender under the Loan Agreement, the Debenture, the Warrant and the other Loan
Documents. Except as specifically amended hereby, Borrower hereby ratifies,
confirms, and reaffirms all covenants contained in the Loan Agreement, the
Warrant and the other Loan Documents. The Loan Agreement, together with this
Amendment, shall be read and construed as a single agreement. All references in
the Loan Documents to the Loan Agreement or any other Loan Document shall
hereafter refer to the Loan Agreement or such other Loan Document as amended
hereby.
6.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.
7.    Miscellaneous.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
(b)    The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.
(c)    This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
(d)    Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.


[Signature Page Follows]






9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower, Lender and the Agent have duly executed and
delivered this Amendment as of the day and year first above written.




BORROWER:


ALIMERA SCIENCES LIMITED


Signature:    /s/ Richard S. Eiswirth, Jr.    
Print Name:    Richard S. Eiswirth, Jr.         
Title:        Director            
Accepted in Palo Alto, California:
LENDER:
HERCULES CAPITAL FUNDING TRUST 2014-1, a statutory trust created and existing
under the laws of the State of Delaware
By: Hercules Capital, Inc., its Servicer
Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe
Title:        Assistant General Counsel
HERCULES CAPITAL, INC.

Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe
Title:        Assistant General Counsel


AGENT:
HERCULES CAPITAL, INC.

Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe
Title:        Assistant General Counsel


10

--------------------------------------------------------------------------------




EXHIBIT A
EXHIBIT F
COMPLIANCE CERTIFICATE
Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Reference is made to that certain Loan and Security Agreement dated April 24,
2014 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement, all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”), by and among
Hercules Capital, Inc. (the “Agent”), the several banks and other financial
institutions or entities from time to time party thereto (collectively, the
“Lender”), and ALIMERA SCIENCES LIMITED, a company registered under the laws of
England and Wales under company number 08018355 and having its registered office
at Centaur House, Ancells Road, Fleet, Hampshire, United Kingdom, GU51 2UJ (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.
The undersigned is an Officer of the Company, knowledgeable of all financial
matters relating to the Consolidated Group, and is authorized to provide
certification of information regarding the Company and the Consolidated Group;
hereby certifies, in such capacity, that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending ___________ of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.
REPORTING REQUIREMENT            REQUIRED            CHECK IF ATTACHED
Interim Financial Statements             Monthly within 30
days            _______    
Interim Financial Statements             Quarterly within 30
days            _______
Audited Financial Statements             FYE within 91
days            _______    
Aged Listings of A/R and A/P            Monthly within 14
days            _______
The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
member of the Consolidated Group and/or its Subsidiary/Affiliate, as applicable.
 
 
Depository AC #
Financial Institution
Account Type (Depository / Securities)
Last Month Ending Account Balance
Purpose of Account
BORROWER/GUARANTOR Name/Address:
 
 
 
 
 
 



11

--------------------------------------------------------------------------------






 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 
SUBSIDIARY / AFFILIATE COMPANY Name/Address
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 



Very Truly Yours,


ALIMERA SCIENCES LIMITED


Signature:    _______________________
Print Name:    _______________________
Title:        _______________________




12

--------------------------------------------------------------------------------





EXHIBIT B




SCHEDULE 1.1
COMMITMENTS


EXISTING TERM LOANS


LENDER
EXISTING TERM LOAN
HERCULES CAPITAL FUNDING TRUST 2014-1
$10,000,000
HERCULES CAPITAL, INC.
$25,000,000
TOTAL COMMITMENTS
$35,000,000







ADDITIONAL TERM LOANS


LENDER
TRANCHE
TERM COMMITMENT
HERCULES CAPITAL, INC.
THIRD DRAW PERIOD
$5,000,000
HERCULES CAPITAL, INC.
FOURTH DRAW PERIOD
$5,000,000
TOTAL COMMITMENTS
 
$10,000,000





13

--------------------------------------------------------------------------------





Exhibit 10.45


EXHIBIT C


ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY AND GRANT OF SECURITY




Section 1.    Reference is hereby made to that certain Loan and Security
Agreement (as has been and as may be further amended, modified, supplemented,
restated and/or amended and restated from time to time, the “Loan Agreement”),
dated as of April 24, 2014 (the “Effective Date”), by and among (a) ALIMERA
SCIENCES LIMITED, a company registered under the laws of England and Wales under
company number 08018355 and having its registered office at Centaur House,
Ancells Road, Fleet, Hampshire, United Kingdom, GU51 2UJ (“Borrower”), (b) the
several banks and other financial institutions or entities from time to time
parties to this Loan Agreement (as defined below) (collectively, referred to as
“Lender”), and (c) HERCULES CAPITAL, INC., a Maryland corporation, in its
capacity as administrative agent for itself and Lender (in such capacity, the
“Agent”). Capitalized terms used herein but not otherwise defined herein shall
have the meaning given such terms in the Loan Agreement.


Section 2.    Reference is further made to (a) with respect of each undersigned
Guarantor, a certain Unconditional Guaranty, dated as of the Effective Date, by
such Guarantor in favor of Agent and Lender (as may be amended, modified,
supplemented, restated and/or amended and restated from time to time, each a
“Guaranty” and, collectively, the “Guarantees”), (b) that certain Security
Agreement, dated as of the Effective Date, by and among Alimera Sciences, Inc.,
a Delaware corporation (“Alimera US”), Lenders, and Agent (as may be amended,
modified, supplemented, restated and/or amended and restated from time to time,
the “Alimera US Security Agreement”), and (c) that certain Deed and Disclosed
Pledge of Receivables, dated as of the Effective Date, by and among ALIMERA
SCIENCES B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of The Netherlands,
having its corporate seat in Eindhoven, The Netherlands with registered address
at Naritaweg 165, 1043 BW Amsterdam, The Netherlands and registered with the
Dutch Commercial Register under number 56645775 (“Alimera B.V.”), ALIMERA
SCIENCES (DE), LLC, established and existing under the laws of the State of
Delaware, United States of America, having its registered office at Wilmington,
New Castle County, Delaware, United States of America, and its principal place
of business at c/o Alimera Sciences, Inc., 6120 Windward Parkway, Suite 290,
Alpharetta, GA 30005, United States of America, acting in its capacity of
general partner of AS C.V., a limited partnership agreement (commanditaire
vennootschap) incorporated under the laws of The Netherlands, having its seat in
Amsterdam, The Netherlands with registered address at with registered address at
Naritaweg 165, 1043 BW Amsterdam, The Netherlands and registered with the Dutch
Commercial Register under number 57184607 (“Alimera C.V.”), Borrower, Alimera US
and Agent (the “Dutch Security Agreement”).


Section 3.     Each undersigned Guarantor hereby acknowledges and confirms that
it has reviewed and approved the terms and conditions of that certain Fourth
Amendment to Loan and Security Agreement, dated as of even date herewith, by and
among Borrower, Agent and Lender.


Section 4.    Each undersigned Guarantor hereby consents to the Amendment and
agrees that the Guaranty relating to the Secured Obligations of Borrower under
the Loan Agreement, the Alimera US Security Agreement and the Dutch Security
Agreement shall each continue in full force and effect, shall each be valid and
enforceable and shall each not be impaired or otherwise affected by the
execution of the Amendment, any prior amendment or any other document or
instruction delivered in connection therewith.




14

--------------------------------------------------------------------------------





Exhibit 10.45


Section 5.    Each undersigned Guarantor represents and warrants that, after
giving effect to the Amendment, all representations and warranties contained in
each Guaranty, the Alimera US Security Agreement, and the Dutch Security
Agreement are true, accurate and complete as if made the date hereof.


Section 6.     Each undersigned Guarantor hereby acknowledges and agrees that
such Guarantor does not now have, and has never had, any claims, counterclaims,
offsets, or defenses against Agent or Lender directly or indirectly relating to
such Guarantor’s relationship with, and/or such Guarantor’s obligations to,
Agent or Lender, and to the extent that such Guarantor has or ever had any such
claims, counterclaims, offsets, or defenses, then Guarantor affirmatively WAIVES
the same, other than claims, counterclaims, offsets or defenses arising from
Agent’s or Lender’s gross negligence or willful misconduct.


Dated as of October 20, 2016




GUARANTOR:


ALIMERA SCIENCES, INC.


By: __________________________
Name:
Title:    


ALIMERA SCIENCES, B.V.


By: __________________________
Trust International Management (T.I.M.) B.V.
Name:
As: Managing Director A


ALIMERA SCIENCES, B.V.


By: __________________________
Richard S. Eiswirth, Jr.
As: Managing Director B


ALIMERA SCIENCES (DE), LLC acting in its capacity of general partner of AS C.V.


By: __________________________
Name:
Title:    




15